DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g. pending, patented, abandoned) and publication numbers should be provided for any applications that have been published. Specifically, the Cross-Reference to Related Applications and/or paragraphs [0001] of the disclosure requires correction. Furthermore, any reference to attorney docket numbers appearing therein should be removed.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 14, “tims” should read --times--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-10 of U.S. Patent No. 11,058,342. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 recites a method of inserting a pair of electrodes of a probe into a heart of a subject, as required by the apparatus of instant claim 1, and patented claim 1 recites a processor executing steps that anticipate the processor executed steps of instant claim 1, directed to receiving each of a bipolar signal from the pair of electrodes and a unipolar signal from one of the pair of electrodes, and limited to a window of interest that is representative of a specific time interval for the signals - using fuzzy function to evaluate the bipolar and unipolar signals, by providing a score representative of a confidence value and evaluating a ratio of duration to amplitude, and comparing the ratio to a preset threshold value ratio to count a number of times of myocardial activation, further comprising classifying the unipolar signal, filtering the signals, and denoising the filters. Patented claim 8 anticipates instant claim 2, reciting unipolar duration fuzzy function. Patented claim 9 anticipates instant claim 3, reciting unipolar amplitude fuzzy function. Patented claim 10 anticipates instant claim 4, reciting unipolar duration to amplitude ratio fuzzy function. Patented claim 2 anticipates instant claim 5, reciting assigning times of occurrence as times of myocardial activation when the bipolar derivatives are less than a preset bipolar derivate threshold. Patented claim 4 anticipates instant claim 6, reciting classifying the unipolar signal comprises defining a plurality of preset classifications for the unipolar signal. Patented claim 5 anticipates instant claim 7, reciting the same processing step of classification according to the number. Patented claim 6 anticipates instant claim 8, reciting assigning a given time of occurrence as a given time of myocardial activation when a confidence level associated with the given time of occurrence is greater than a preset confidence level. Patented claim 7 anticipates instant claim 9, reciting only assigning a given time of occurrence as a given time of myocardial activation when an amplitude of a corresponding bipolar signal is greater than a preset bipolar signal threshold.
Please note p. 2-3 of the Notice of Allowance mailed on 04/26/2021, of Application No. 15/646,393, now U.S. Patent No. 11,058,342, which advised Applicant that if any claim presented in a continuation of divisional application is anticipated by, or includes all the limitations of, a claim that is allowable of said application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of that application. In this case, the instant claims in divisional application 17/373,289 are anticipated by the patented claims of that parent application, now U.S. Patent No. 11,058,342.
Allowable Subject Matter
Claims 1-9 are allowable over the prior art for the same reasons as indicated in the parent application, 15/646,393. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of inserting a probe having a pair of electrodes in proximity to a myocardium of a human subject, receiving each of a bipolar signal and a unipolar signal from the electrode(s) with a bipolar feature and unipolar feature, respectively; delineating a window of interest (WOI) representative of a time interval for the bipolar and unipolar signals, compute derivatives and times of occurrence within the respective WOIs and evaluate the ratios of the bipolar to unipolar derivatives, wherein evaluating the ratios comprises evaluating bipolar and unipolar features using fuzzy function(s) to provide a score representative of a confidence value, evaluate a ratio of unipolar duration to amplitude of the unipolar signal, an amplitude of the bipolar signal, and then compare the relationships of the ratios and score to thresholds to assign times of occurrence and classify the unipolar signal as a type of event; and filter to minimize interferences in the bipolar and unipolar signals, in combination with the other limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792